MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Víctor Manuel Vargas Vargas, identificado con
Documento Nacional de Identidad N* 08212064, autorizado por el artículo 13” del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N* 260, San Borja, Lima 41, a quien en adelante se denominará
el ESTADO; y de la otra parte MINERA KORITAMBO S.A.C. identificada con R.U.C. N*
20513023201, con domicilio en Calle J. Arias Aragúez N* 250, San Antonio, distrito de
Miraflores, Lima, debidamente representada por su Apoderado señor Fernando Alonso Miguel
Pickmann Dianderas, identificado con Documento Nacional de Identidad N” 08245950, según
poder inscrito en el Asiento CO0007 de la Partida N” 11865230 del Registro de Personas
Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros
Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
004-2009-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10 de enero de 2009,
que designa al ingeniero Víctor Manuel Vargas Vargas como Director General de Minería y la
Resolución Ministerial N* 105-2010-MEM/DM, publicada en el diario oficial El Peruano con
fecha 07 de marzo de 2010, que aprueba la lista de bienes y servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la Cláusula Segunda.

Lima, 31 de marzo de 2010

ESAADO PERUANO EL INVERSIONISTA
ES:

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, ingeniero Víctor Manuel Vargas Vargas, identificado con
Documento Nacional de Identidad N* 08212064, autorizado por el artículo 13” del Reglamento
de la Ley N” 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y,

(ii) MINERA KORITAMBO S.A.C., identificada con R.U.C. N*” 20513023201, con
domicilio en Calle J. Arias Aragúez N” 250, San Antonio, distrito de Miraflores, Lima,
debidamente representada por su Apoderado señor Fernando Alonso Miguel Pickmann
Dianderas, identificado con Documento Nacional de Identidad N” 08245950, según poder
inscrito en el Asiento CO0007 de la Partida N* 11865230 del Registro de Personas Jurídicas
de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros Públicos -
SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”, en los términos y
condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo lI!.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los-titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N” 530-2002-
M/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 08 de setiembre de 2009 la suscripción del Contrato
de Inversión al que se refiere el artículo 1* de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de

Promoción Municipal e refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efe: e existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas norñas.
MINISTERIO DE ENERGIA Y MINAS
CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 1'644,410.00 (Un Millón Seiscientos Cuarenta y
Cuatro Mil Cuatrocientos Diez y 00/100 Dólares Americanos), en un plazo de tres (3) meses
contados a partir del mes de marzo de 2010 hasta mayo de 2010.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 105-2010-MEM/DM, publicada en el Diario Oficial El
Peruano el 07 de marzo de 2010, la misma que como Anexo ll forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
resente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el ículo 3” del Reglamento.

6.2. La extinción de las concesil
cláusula primera del presente documento.

mineras a la que se refiere el numeral 1.1 de la
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

W Para los efectos del presente contrato, las partes señalan como sus domicilios los
S indicados en la introducción del presente documento, donde se les considerará presentes. Las
/$/)) notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 31 días del mes de marzo de dos mil diez.

ESTADO EL INVERSIONISTA
ANEXO N* 1

RESUMEN DEL CRONOGRAMA DE INVERSIONES EN EXPLORACIÓN EN EL PERIODO MARZO A MAYO 2010
MINERA KORITAMBO S.A.C.

(US$)

000
la) Servicios de Operaciones de Exploración Minera
geodésicos. 10,001

Servicios geofísicos y geoquímicos (incluye ensayes). É 0] 17,501
Servicios de perforación diamantina y de circulación reversa (roto percusiva). 2 oJ 283,200]
¡Servicios de interpretación multiespectral de imágenes ya sean satelitales o equipos
¡aerotransportados.
Ensayes de laboratorio (análisis de minerales, suelos, agua, etc).
b) Otros Servicios Vinculados a la Actividad de Exploración Minera
¡Servicio de alojamiento y alimentación del personal operativo del Titular del Proyecto.
¡Servicio de asesoría, consultoría, estudios técnicos especiales y auditorias
destinados a las actividades de exploración minera.
Servicios de diseño, construcc., montaje industrial, eléctr. y mecán., armado y
desarmado de maquin. y equipo necesario para activid. de explor. minera.

icios de inspección, mantenimiento y reparación de maquinaria y equipo
utilizado en las actividades de exploración minera.
¡Alquiler o arrendamiento financiero de maquinaria, vehículos y equipos
necesarios para las actividades de exploración.
Servicios relacionados con la protección ambiental
¡Servicios de sistemas e informática.
¡Servicios de comunicaciones, incluye comunicación radial, telefonía satelital.
¡Servicios de seguridad y vigilancia de instalaciones y personal operativo.

A
a
=]
=] 2

S

|
l
|
|
4

ANEXO Il

ElPerano
Lima, domingo 7 de marzo de 2010

% NORMAS LEGALES _

415195

Autorizan viaje de funcionaria del
Ministerio a Argentina para participar
en la XXV Reunión de Coordinadores

Nacionales del Laboratorio
Latinoamericano de Evaluación de la
Calidad de la Educación - LLECE

RESOLUCIÓN SUPREMA
N* 009-2010-ED

Lima, 6 de marzo de 2010
CONSIDERANDO:

Que, mediante Carta LLECE/10-002 el Coordinador
General del Laboratorio Latinoamericano de Evaluación
de la Calidad de la Educación de la Oficina Regional de
Educación para América Latina y el Caribe - UNESCO
Santiago, ha convocado a la señora Liliana Miranda Molina,
¿¿3fa de la Unidad de Medición de la Calidad Educativa dei

Brisa de Educación, a participar en la XXV Reunión de

'oordinadores Nacionales del Laboratorio Latinoamericano

de Evaluación de la Calidad de la Educación — LLECE, a

realizarse en la ciudad de Buenos Aires, del 18 al 19 de
marzo de 2010;

Que, la citada reunión tiene por objetivo informar y
debatir acerca de los siguientes temas: informe detallado
sobre los resultados del área de escritura, de los factores
asociados a los logros cognitivos de los estudiantes y el
informe de resultados de las instituciones educativas que
participaron en el Segundo Estudio Regional Comparativo
y Explicativo (SERCE); entre otros;

De conformidad con lo dispuesto por el Decreto Ley
N* 25762, modificado por la Ley N* 26510, la Ley N"
27619, la Ley N* 29465, el Decreto Supremo_N* 047-
2002-PCM, el Decreto Supremo N* 006-2006-ED y sus
modificatorias;

SE RESUELVE:

Artículo 1”.- Autorizar el viaje de la señora Liliana
Miranda Molina, Jefa-de la Unidad de Medición de la
Calidad Educativa, a la ciudad de Buenos Aires, Argentina,
del 17 al 20 de marzo de 2010, para los fines expuestos en
la parte considerativa de la presente Resolución.

Artículo 2”.- Los gastos que irrogue el cumplimiento
de la presente Resolución serán sufragados con cargo al

'esupuesto del Ministerio de Educación, de acuerdo al

IÓN detalle:

Pasajes : US$ 900.00
Viáticos : US$ 600.00
Tarifa CORPAC :US$ 31.00

Artículo 3*.- Dentro de los quince (15) días
calendario siguientes de efectuado el viaje, la funcionaria
cuyo viaje se autoriza, deberá presentar un informe
detallado describiendo las acciones realizadas, los
resultados obtenidos y la rendición de cuenta por viáticos
entregados.

Artículo 4%.- La presente Resolución Suprema no
otorga derecho a exoneración o liberación de impuestos
ylo derechos aduaneros, cualesquiera que sea su
denominación o clase a favor de la funcionaria cuyo viaje
se autoriza.

Artículo 5.- La presente Resolución Suprema es
refrendada por el Presidente del Consejo de Ministros y el
Ministro de Educación.

Registrese, comuníquese y publíquese.

ALAN GARCÍA PÉREZ.
Presidente Constitucional de la República

JAVIER VELASQUEZ QUESQUÉN
Presidente del Consejo de Ministros

JOSÉ ANTONIO CHANG ESCOBEDO
Ministro de Educación

4653544

Autorizan viaje del Presidente del IPD a
Colombia para asistir a la Ceremonia de
Inauguración de los Juegos Deportiv:
Sudamericanos 2010

RESOLUCIÓN SUPREMA
N* 010-2010-ED

Lima, 6 de marzo de 2010
CONSIDERANDO:

Que, mediante Oficio N* 086-2010-P/IPD el Presidente
del Instituto Peruano del Deporte - IPD informa que ha
sido invitado por el Comité Olímpico Peruano para asistir
a la Ceremonia de Inauguración de los Juegos Deportivos
Sudamericanos 2010, a llevaíse a cabo en la ciudad de
Medellín, Colombia, del 18 al 20 de marzo de 2010; ...,

Que, teniendo en consideración que el Seleccionado: .
Nacional tendrá participación en los Juegos Deportivos
Sudamericanos 2010, resulta necesaria la presencia: del»
Presidente del Instituto Peruano del Deporte- ¡PD,enel=
desarrollo del citado evento; y, ve

De conformidad con lo dispuesto por el Decreto Ley N*
25762, modificado por la Ley N* 26510, la Ley N* 27619, la
Ley Nó 29485, el Decreto Supremo N* 047-2002-PCM, el
Decreto Supremo N* 006-2006-ED y sus modificatorias;

SE RESUELVE:

Artículo, 1%.- Autorizar el viaje del ingeniero Arturo
Woodman Pollit, Presidente del Instituto Peruano del
Deporte, a la ciudad de Medellín, Colombia, del 18 al 20
de marzo de 2010, para los fines a que se refiere la parte .
considerativa de la presente Resolución. ms

Artículo 2*.- Los gastos que irrogue el cumplimiento
de la presente Resolución serán sufragados con cargo-ah
presupuesto del Instituto Peruano del Deporte - IPD; de-..
acuerdo al siguiente detalle: .

Pasajes : US$ 1,269.50 e
Viáticos : US$ 600.00 ene
Tarifa CORPAC : US$ 31.00 >

Artículo 3*.- Dentro de los quince (15) días calendario
siguientes de efectuado el viaje, el funcionario cuyo vale se
autoriza, deberá presentar un informe detallado describiendo
las acciones realizadas y los resultados obtenidos.

Artículo 4%.- La presente Resolución Suprema no
otorgará derecho a exoneración de impuestos o derechos
aduaneros de ninguna clase o denominación.

Artículo 5%.- La presente Resolución Suprema .es
refrendada por el Presidente del Consejo de Ministros y.el -.
Ministro de Educación. Aa

Regístrese, comuniquese y publiquese.

. ALAN GARCÍA PÉREZ
Presidente Constitucional de la República

JAVIER VELASQUEZ QUESQUÉN
Presidente del Consejo de Ministros

JOSÉ ANTÓNIO CHANG ESCOBEDO
Ministro de Educación

465354-5

ENERGIA Y MINAS

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho'de
devolución del IGV e IPM a favor: de
Minera Koritambo S.A.C. durante, la

fase de exploración

RESOLUCIÓN MINISTERIAL
N? 105-2010-MEM/DM

Lima, 4 de marzo de 2010

415196

Peruano
Lima, domingo 7 de marzo de 2010

CONSIDERANDO:

«Que, mediante Decreto Supremo N? 082-2002-EF se
aprobó el Reglamento de la Ley N' 27623, modificada por
lad:ey,N? 27652, que dispone la devolución del Impuesto
General:a las Ventas e Impuesto de Promoción Municipal
a los:titulares de la actividad minera durante la fase de
exploración;

Que, el inciso c) del artículo 6* del citado Reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio de
Economia y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del Impuesto
General a las Ventas e Impuesto de Promoción Municipal;

Que, la empresa MINERA KORITAMBO S.A.C. solicitó
al: Ministerio de Energía y Minas la suscripción de un
Contrato de Inversión en Exploración, adjuntando la lista de
bienes y servicios cuya adquisición le otorgará el derecho a
la devolución del Impuesto General a las Ventas e.Impuesto
de'Rromoción Municipal, durante la fase de exploración

Que, el Ministerio de Economía y Finanzas mediante
Oficio*N" 062-2010-EF/15.01 de fecha 10 de febrero
de-2010, emitió opinión favorable a la lista de bienes y
servicios presentada por la empresa MINERA KORITAMBÓ
S.A.C. considerando que la lista presentada por la citada
empresa coincide con los bienes y servicios aprobados por
el Decreto Supremo N*150-2002-EF, adecuado al Arancel
de Aduanas vigente;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energia y Minas;

De conformidad con lo dispuesto en el inciso c) del
artículo 6* del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N* 082-2002-EF y el literal h) del
artículo 9* del Reglamento de Organización y Funciones
del Ministerio de Energía y Minas, aprobado por Decreto
Supremo N* 031-2007-EM:

ema
+SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de la empresa MINERA KORITAMBO
S.A.C. durante la fase de exploración, de acuerdo con el
Anexo que forma parte integrante de la presente resolución
ministerial.

Regístrese, comuniquese y publíquese.

PEDRO SÁNCHEZ GAMARRA
«Ministro de Energía y Minas

LISTA DE BIENES Y SERVICIOS QUE TIENEN
DERECHO A LA DEVOUCIÓN DEL IGV E IPM
A MINERA KORITAMBO S.A.C.

L BIENES

,e | SUBPARTIDA
wactoNaL. [DESCRIPCION

2508.10.00.00 [SENTONITA.
PREPARACIONES PARA FLUIDOS DE PERFORACIÓN

3824.90.60.00 lDE Pozos (1.0008)

PROTECTORES ANTIRRUIDOS + DE MATERIA!

PLÁSTICA

CALZADO CON PUNTERA METÁLICA DE

PROTECCIÓN.

16506.10.00.00 [CASCOS DE SEGURIDAD

z

3926.90.60.00

6401,10.00.0 |

..] SUBPARTIDA
Nel nacional [DESCRIPCION

14] 8207.19.21.00 [BROCAS DIAMANTADAS EXCEPTO DE CERMET

LAS DEMÁS BROCAS EXCEPTO DE CERMET Y
151 020719:2900 IA MANTADAS

16] 8207.19.30.00 |BARRENAS INTEGRALES

LOS DEMAS UTILES INTERCAMBIABLES DE
17 2071 00O ERFORACIÓN Y SONDEO

118 | 8207.80.00.00_ [LOS DEMÁS ÚTILES INTERCAMBIABLES

[LASDEMÁSMÁQUINASDE SONDEO O PERFORACIÓN
19] ADO | TOPROPULSADAS

LAS DEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN
201 8430:42.0000 [EXCEPTO AUTOPROPULSADAS.

/21| 8431.43.10.00 [BALANCINES

¡LAS DEMÁS PARTES DE LAS MÁQUINAS DE SONDEO
122 | 8431.43.90.00 [O PERFORACIÓN DE LA SUBPARTIDAS 8430.41 U
[8430.49

[23| 8517.61.00.00 [ESTACIONES BASE >

LOS DEMÁS APARATOS PARA LA RECEPCIÓN,
224 | 8517.62.90.00 [CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN |
DE VOZ, IMAGEN U OTROS DATOS

SOPORTES ÓPTICOS GRABADOS. PARA]
25] 8523:40.2200 IRE PRODUCIR IMAGEN O IMAGEN Y SONIDO.

126| 8523.40.29.00 [LOS DEMÁS SOPORTES ÓPTICOS GRABADOS

CAMIONETAS PICK-UP DE ENCENDIDO POR]
COMPRESIÓN, ENSAMBLADAS CON PESO TOTAL|
[CON CARGA MÁXIMA INFERIOR O IGUAL A 4,537 T.|
DIESEL

127 | 8704.21.10.10

[CAMIONES AUTOMÓVILES PARA SONDEO Ol
28| 8705.20.00.00 PERFORACIÓN

CÁMARAS ESPECIALES — PARA FOTOGRAFÍA
SUBMARINA O AÉREA, EXAMEN MÉDICO DE
ÓRGANOS INTERNOS O PARA LABORATORIOS DE
MEDICINA LEGAL O IDENTIFICACIÓN JUDICIAL

29 | 9006.30.00.00

¡30| 8011.10.00.00 [MICROSCOPIOS ESTEREOSCOPICOS

LOS DEMÁS MICROSCOPIOS PARA
31 | 8011.20.0000 [FOTOMICROGRAFÍA. CINEFOTOMICROGRAFÍA O
MICROPROYECCIÓN

MICROSCOPIOS, — EXCEPTO. LOS ÓPTICOS,

O RA CTÓGRAFOS

INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN!

33) 9014200000 [AEREA O ESPACIAL (EXCEPTO LAS BRÚJULAS)

LOS DEMÁS INSTRUMENTOS Y APARATOS DE
94] 901480.0000 NAVEGACIÓN E

[35] 9015.10.00.00 [TELEMÉTROS

36| 9015.20.10.00 [TEODOLITOS

[37] 9015.20.20.00 [TAQUÍMETROS.

[38] 9015.30.00.00 [NIVELES

INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA,
9] 9016:40:1000 [ELÉCTRICOS O ELECTRÓNICOS + +

LOS DEMÁS INSTRUMENTOS Y APARATOS DE[.
140 | 9015.40.80.00 [FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS O
ELECTRÓNICOS

LOS DEMÁS INSTRUMENTOS - Y APARATOS
9015.80.10.00 [ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE|
FOTOGRAMETRÍA

ILOS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO |
42| 9015809000 [ELECTRICOS O ELECTRÓNICOS

143| 9015.90.00.00 [PARTES Y ACCESORIOS

LOS DEMÁS APARATOS RESPIRATORIOS Y
IMÁSCARAS ANTIGÁS, EXCEPTO LAS MÁSCARAS
[DE PROTECCIÓN SIN MECANISMO NI ELEMENTO!
IFILTRANTE AMOVIBLE

144 | 9020.00.00.00

ESPECTRÓMETROS, ESPECTROFOTÓMETROS Y|
145| 9027.30.00.00 [ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES
¡ÓPTICAS (UY, VISIBLES, IR)

LOS DEMÁS INSTRUMENTOS Y APARATOS PARA]
MEDIDA O CONTROL DE TENSIÓN, INTENSIDAD,

4
5
l6. | 7228,80.00.00 [BARRAS HUECAS PARA PERFORACIÓN DE ACEROS|
7
8
9

B20P13:1000 (caer

[ALEADOS O SIN ALEAR O RESISTENCIA O POTENCIA, SIN” DISPOSITIVO]
7304.22.00.00 [TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE [REGISTRADOR
“F-73D4.23.00.00 [LOS DEMÁS TUBOS DE PERFORACIÓN
'TRÉPANOS Y CORONAS CON PARTE OPERANTE DE| ll. SERVICIOS

10| 8207.13.20.00 [BROCAS CON PARTE OPERANTE DE CERMET
BARRENAS INTEGRALES CON PARTE OPERANTE
11 .8207.:13:0.00 De ceRMEr

LOS DEMÁS UTILES CON- PARTE OPERANTE DE
12| 8207132000 [cepyyer

13] 8207.19.10.00 [TRÉPANOS Y CORONAS EXCEPTO DE CERMET

a) Servicios de Operaciones de Exploración Minera:

- Topográfico y geodésicos.

+ Gedlógicos y geolécnicos (incluye pelrográlcos, mineragrálcos||
hidrológicos, restitución fotogramétrica, fotogralías aéreas, mecánica de

rocas),

5
Lima, domingo 7 de marzo de 2010

% NORMAS LEGALES —

- 415197

Servicios geofisicos y geoquímicos (incluye ensayes).

Servicios de perforación diamantina y de circulación reversa (1olo|
percusiva).

Servicios aerolopográficos.

— Senicios de Interpretación mullespectal de imágenes ya sean salslitales
o equipos aerotransportados.

- Ensayes de laboratorio (analisis de minerales, suelos, agua, lc)

$) Otros Servicios Vinculados ala Actividad de Exploración Minera:

+ Servicio de alojamiento y alimentación del personal operalivo del Titular
del Proyecto.

+ Servicio de asesorla, consultoria, estudios lécnicos especiales y auditorias
destinados a les actividades de exploración minera.

+ Servicios de diseño, construcción, montaje industrial, eléctrico y mecánico,
“amado y desarmado de maquinarias y equipo necesario para las actividades
de la exploración minera. Ñ

+ Servicios de inspección, manlenimiento y reparación de maquinaria y
equipo ullizado en las actividades de exploración minera

necesarios para las actividades de exploración.

+ Transpone de personal, maquinaria, equipo, maleriales y suministros
necesarios para las actividades de exploración y la construcción del
campamentos.

Servicios médicos y hospialaios.

Servicios relacionados con la protección ambiental,

= Servicios de sistemas e informática.

= Servicios de comunicaciones, incluyen comunicación radial, telefonia
satelital

- Servicios de seguridad industrial y contraicendios.

—Senvicios de seguridad y vigilancia de instalaciones y personal operativo.
Servicios de seguros

Servicios de rescate, auxil.

+ Alquier o artendamiento financiero de maquinaria, veñículos y. equipos

464927-1

Designan representantes

titular y
alterno del Ministerio ante Comisión

Multisectorial de Prevención de

Conflictos Sociales

RESOLUCIÓN MINISTERIAL:
N? 0200-2010-IN.

Lima, 5 de marzo de 2010

-. VISTOS, el Oficio N* 24-2010-1N/0103.1.1 del 16 de
(Quero de 2010, de la Comisión de Prevención de Conflictos
ociales del Ministerio del Interior y el Oficio Múltiple N*
157-2010-PCM/SG-OGCSS del 15 de febrero de 2010,
pes la Secretaria General de la Presidencia del Consejo de
linistros;

CONSIDERANDO:

Que, mediante Resolución Ministerial N* 380-2006-
PCM del 25 de octubre de 2006, se constituyó la Comisión
Multisectorial de Prevención de Conflictos Sociales,
cuyo objeto es coordinar las acciones necesarias para la
prevención y atención de conflictos, así como proporcionar
al Presidente del Consejo de Ministros la información y
asesoría para la implementación de estrategias, políticas y
Acciones que anticipen, prevengan y contribuyan a resolver
situaciones de riesgo o amenaza a la gobernabilidad
democrática;

Que, el artículo 2* de la Resolución Ministerial N* 380-
2006-PÓM, establece que la Comisión estará integrada,
entre otros, por un representante del Ministerio del Interior,
el cual deberá ser designado mediante la Resolución
Ministerial del Sector correspondiente;

Que, mediante Resolución Ministerial N” 0172-2007-IN
del 14 de marzo del 2007, se designó al señor abogado
Manuel Eduardo LARREA SANCHEZ, como representante
del Ministerio del Interior ante la Comisión Multisectorial de
Prevención de Conflictos Sociales;

Que, con la Resolución Ministerial N* 533-2009-IN
del 19 de agosto de 2009, se conformó la Comisión de
Prevención y Control de Conflictos Sociales del Ministerio

del Interior, presidida por el General PNP (1) Víctor Luis
FIGUEROA ROMERO,

Que, mediante Decreto Supremo N” 056-2009-
PCM de fecha 03 de setiembre de 2009, se modifica
Resolución Ministerial N* 380-2006-PCM y se le ótorgi
fuerza de Decreto Supremo, disponiéndose en su aítículo O
4* la modificación de la conformación de la Comisión
Multisectorial, estableciéndose que se encuentra integrada;'=
entre otros, por Un representante del Ministerio del Interior,

y a su vez se precisa en el artículo 2? del citado Decreto
Supremo, que el Ministro del Sector correspondiente
designará mediante Resolución Ministerial al representante
titular y alterno ante dicha Comisión Multisectorial;

Que, teniendo en consideración el marco legal vigente,
resulta necesario dar término a la designación efectuada
a favor del señor abogado Manuel Larrea Sanchez, como
representante del Ministerio del Interior ante la Comisión
Multisectorial de Prevención de Confiictos Sociales y
designar a los representantes titular y alterno del Ministerio
del Interior ante la citada Comisión Multisectorial; =">

Con la visación de la Oficina General de Asesoría'-
Jurídica del Ministerio del Interior; y, ¿Poe

De conformidad con lo dispuesto por la Ley N* 291580
Ley Orgánica del Poder Ejecutivo, la Ley N” 28334; Ley
de Organización y Funciones del Ministerio del Interiof: y”
Reglamento de Organización y Funciones del Ministerio del -
Interior, aprobado por Decreto Supremo N” 004-2005-IN; > -

SE RESUELVE:

Artículo 1*.- Dar término a la designación efectuada
mediante la Resolución Ministerial N* 0172-2007-IN,
a favor del señor abogado Manuel Eduardo LARREA
SANCHEZ, como representante del Ministerio del Interior
ante la Comisión Multisectorial de Prevención de Conflictos
Sociales.

“Artículo 2*.- Designar al señor General (r) PNP Victor *
Luis FIGUEROA ROMERO y al señor General (r) PNP:
Ricardo BENAVIDES RAMÍREZ como representantes”.
titular y alterno del Ministerio del Interior respectivamente,
ante la Comisión Multisectorial de Prevención de Confiictos
Sociales.

Regístrese, comuniquese y publíquese. Sen

OCTAVIO E. SALAZAR MIRANDA
Ministro del Interior

- 465283-1

Autorizan viaje de profesionales;.del
Ministerio a Brasil, en comisión de
servicios Wa e

RESOLUCIÓN SUPREMA 5
N* 023-2010-MTC

Lima, 6 de marzo de 2010

VISTO:

El Memorándum N* 785-2010-MTC/28 y el Informe
N> 880-2010-MTC/28 de fecha 22 de febrero de 2010,

emitidos por la Dirección General de Autorizaciones en
Telecomunicaciones; y, y Ñ

CONSIDERANDO:

Que, la Ley N? 27619, en concordancia con su rjofm:
reglamentaria aprobada por Decreto Supremo N* 047-
2002-PCM, regula la autorización de viajes al exterior de
Servidores. funcionarios públicos o representantes del
Estado; ,

Que, el numeral 10.1 del artículo 10” de la Ley N*
29465, Ley del Presupuesto del Sector Público para el Año
Fiscal 2010, establece que quedan prohibidos los viajes al
exterior de servidores o funcionarios públicos con cargo a
recursos públicos, excepto los que se efectúen en el marco
de la negociación de acuerdos comerciales o tratados

ANEXO NO 111

MINERA KORITAMBO S.A.C.

PROPIEDADES MINERAS

1 ZAFRANAL 1 01-01354-03 1 000,0000
2 ZAFRANAL 2 01-01751-03 27,2000
3 ZAFRANAL 3 01-01753-03 525,0000
4 ZAFRANAL 4 01-02694-03 799,9900
5 ZAFRANAL 7 01-03138-03 1 000,0000
6 ZAFRANAL 8 01-03400-03 500,0000
Y ZAFRANAL 10 01-03608-03 600,0007
8 ZAFRANAL 11 01-03609-03 600,0007
9 ZAFRANAL 12 01-02607-04 1 000,0000
10 |ZAFRANAL 15 01-02610-04 500,0000
11 ZAFRANAL 16 01-02611-04 1 000,0000
12 |AMALIA GUILLERMINA 01-01725-03 200,0000
13  |SICERA 1 01-02489-03 1 000,0000
14  |SICERA 2 01-02950-03 500,0000
15  |SICERA 3 01-03137-03 1000

MINISTERIO DE ENERGÍA Y MINAS
Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste la
Primera Adenda del Contrato de Inversión en Exploración que celebran el ESTADO
PERUANO, debidamente representado por el Director General de Mineria, Ing. Victor
Manuel Vargas Vargas, identificado con Documento Nacional de Identidad N” 08212064,
autorizado por el artículo 13” del Reglamento de la Ley N* 27623, aprobado por Decreto
Supremo N* 082-2002-EF y modificatoria, con domicilio en Av, Las Artes Sur N* 260, San
Borja, Lima, a quien en adelante se denominará el ESTADO, y, de la otra parte, la
empresa MINERA AQM COPPER PERU S.A.C,, con Registro Único de Contribuyente N*
20513023201, inscrita en la Partida Electrónica 11865230 del Registro de Personas
Jurídicas, Zona Registral N” IX, Sede Lima, de la Superintendencia Nacional de los
Registros Públicos, con domicilio en Calle General Córdova N* 313, Miraflores, Lima,
representada por el señor Fernando Alonso Miguel Pickman Dianderas, identificado con
DN! N* 08245950, según poder inscrito en el asiento COO007 de la antes referida partida
electrónica, en adelante EL INVERSIONISTA, en los términos siguientes:

PRIMERO: En la fecha, el Estado y el INVERSIONISTA han celebrado una Primera
Adenda al Contrato de Inversión en Exploración suscrito el 31 de marzo de 2010, bajo su
anterior denominación Minera Koritambo S.A.C., al amparo de lo dispuesto en la Ley N”
27623 y su reglamento, aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO: Por la presente, ambas partes convienen en elevar a escritura pública la
primera adenda al contrato referido en la cláusula precedente, la misma que se insertará,
conjuntamente con la Resolución Ministerial N* 004-2009-MEM/DM, publicada en el Diario
Oficial El Peruano con fecha 10 de enero de 2009, que designa al Ing. Víctor Manuel
SY Vargas Vargas como Director General de Minería.

Agregue usted, señor notario, las demás cláusulas de ley e inserte los documentos
referidos en la cláusula segunda.

Lima, 09 de setiembre de 2010

ESTADO PERUANO MINERA AQM COPPER PERU S.A.C.

FERNANDO ALONSO MIGUEL PICKMANN DIANDERAS
APODERADO

MINISTERIO DE ENERGÍA Y MINAS

PRIMERA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y MINERA AQM COPPER PERU S.A.C.

Conste por el presente documento la Adenda al Contrato de Inversión en Exploración que
celebran, de una parte, el Estado Peruano, debidamente representado por el Director General
de Minería Ingeniero Víctor Manuel Vargas Vargas, identificado con Documento Nacional de
Identidad N* 08212064, autorizado por el artículo 13” del Reglamento de la Ley N* 27623 y
modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
denominará “EL ESTADO”; y, de la otra parte, la empresa MINERA AQM COPPER PERU
S.A.C., con RUC N* 20513023201, con domicilio en Calle General Córdova N* 313, Miraflores,
Lima, representada por el señor Fernando Alonso Miguel Pickmann Dianderas, identificado
con DNI N* 08245950, según poder inscrito en el asiento CO0007 de la Partida N” 11865230
del Registro de Personas Jurídicas, Zona Registral IX, Sede Lima de la Superintendencia
Nacional de los Registros Públicos — SUNARP, a quien en adelante se denominará “EL
INVERSIONISTA”, en los términos y condiciones siguientes:

CLAUSULA PRIMERA: Antecedentes

EL INVERSIONISTA, bajo su anterior denominación Minera Koritambo S.A.C., mediante
escrito N* 1920539 de fecha 08 de setiembre de 2009, solicitó la aprobación de su programa
de inversión para la suscripción del Contrato de Inversión en Exploración al amparo de lo
dispuesto por la Ley N* 27623, modificada por Ley N* 27662, y su Reglamento aprobado por
Decreto Supremo N” 082-2002-EF.

El INVERSIONISTA y EL ESTADO suscribieron un Contrato de Inversión en Exploración (en
adelante EL CONTRATO) con fecha 31 de marzo de 2010. En la Cláusula Tercera de EL
CONTRATO se señaló que la inversión asciende a US $ 1'644,410.00 (un millón seiscientos
cuarenta y cuatro mil cuatrocientos diez y 00/100 dólares americanos) debiendo efectuarse en
un plazo de tres (03) meses, contado a partir del mes de marzo hasta mayo de 2010.

EL INVERSIONISTA, mediante escrito N” 1990031 de fecha 11 de mayo de 2010, solicitó se
apruebe la Modificación del Programa de Inversión en Exploración del Contrato de Inversión
en Exploración mencionado en el párrafo anterior.

De conformidad con la modificación parcial del Estatuto Social otorgada por Minera Koritambo
S.A.C., elevada a escritura pública ante Notaria de Lima Jaime Alejandro Murguia Cavero el
10 de mayo de 2010, EL INVERSIONISTA cambió su denominación por la de Minera AQM
Copper Perú S.A.C.

Mediante Resolución N” 021-2010-MEM-DGM/CONT, de fecha 05 de julio de 2010, se aprobó
la modificación del Programa de Inversión en Exploración de MINERA AQM COPPER PERÚ
S.A.C., incorporando inversiones por la suma de US$ 8'005,000.00 (Ocho millones cinco mil y
00/100 dólares americanos) a ejecutarse en el periodo comprendido entre mayo de 2010 a
diciembre de 2010, ascendiendo la inversión total a US$ 9'074,130.00 (Nueve millones setenta
y cuatro mil ciento treinta y 00/100 dólares americanos) para el periodo comprendido entre
marzo de 2010 a diciembre de 2010.
MINISTERIO DE ENERGÍA Y MINAS

La relación de concesiones mineras así como la Lista General de Bienes y Servicios indicadas
en EL CONTRATO se mantienen sin modificaciones.

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer párrafo del
numeral 3.1 de la Cláusula Tercera, así como el Anexo | del Contrato de Inversión en
Exploración suscrito con fecha 31 de marzo de 2010.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la Cláusula
Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión en
Exploración quedará redactado en los siguientes términos:

“Por medio del presente contrato, EL INVERSIONISTA se compromete a ejecutar, a partir de
la suscripción del mismo, inversiones en exploración en las concesiones señaladas en la
Cláusula Primera, numeral 1.1 por un monto total de US$ 9'074,130.00 (Nueve millones
setenta y cuatro mil ciento treinta y 00/100 dólares americanos) para el periodo comprendido
entre marzo de 2010 a diciembre de 2010”.

CLÁUSULA CUARTA: Modificación del Anexo ! del Contrato de Inversión en
Exploración.

El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido de considerar
que las inversiones en exploración para el periodo comprendido entre marzo de 2010 a
diciembre de 2010 ascienden a un monto total de US$ 9'074,130.00 (Nueve millones setenta y
cuatro mil ciento treinta y 00/100 dólares americanos), el mismo que se adjunta.

CLÁUSULA QUINTA: Salvaguarda
Las partes acuerdan que todas las demás cláusulas del Contrato de Inversión en Exploración

suscrito con fecha 31 de marzo de 2010 se mantienen vigentes, en tanto no contradigan lo
dispuesto en la presente adenda.

En señal de conformidad, las partes suscriben el presente documento _en tres copias de igual
tenor, en Lima, a los 09 días del mes de setiembre de 2010.

EL/ESTADO El INVERSIONISTA
SOmBas ap SoLÍNes,

DAeiado ¡euosiad Á SauOpEjEjSur ap epuejbia Á pepunbas ap somIias

TEMSTES PIUOJa! TeIpE7 UOPESIUNUIOs SAD "SSUOIESIUniUOS Ap SOPIAIO

PONgUJOJUl S SEUISJSIS Sp SOJDIAaS|

TEUSque upasajoNd el UOS SOPeuoreja sonas

DELSe0 Y

U9:9BJOJdxa ap SAPepianoe Se] eJed sopesoydu
sodínbe Á soInoIyan "eueumbeu ap oJa/Dueuy oJUauIepuaJe O Jambiy]

mE

“esaulul UOeJOJdXa Sp SAPEpIAIe se US OPezIIn|
odinba Á eueumbeu sp uo'eJedas Á OJUaIMIusIueus "upro9adsul ap SoraIMas

000 zr

es3uni JojdxS Sp plamoe esed ouesaosu odinbo Á UNDEUL Sp Opeuuesap
Aopeue “ugool Á 19919 '1eLIsnpul aleJuou *Don1sUoo “OYSSIp ap so1Dag

000 ELE

“eso UOpelopdxe ap SapepIMoe se] e sopeunsap
sejoypne Á sajersadsa soo/u09) SOPNISA “BLOJNSUOO “PLOSASE DP 09198]

005'sze

ORSÁOIg [8p Je [op ongejado ¡euosiad [ap U9peJuaue A ouSueloje ap Opos
EISUIA UOEIO dx Sp PEPINO el E SOPEIMaulA SORIaS SONO (d]
Ela “ende sojans "Saje/gun ap SISeUe) OLJOJeIoge| ep SOÁESUS]

SOpeuodsueJoJae|
sodinbo o sajemeres ueas eÁ sousógun ap ¡enoadsaginus uorejaudiajur ap sopas

(EASTOJad OJO) ESISASI UGDEJDIO Sp K eunuR erp VOnEIOjed ap SOI9s|

sañesua sÁnpoul) sosiumbosó Á so0IsyosB soroIAJas|

[000'9b8 000'0s — Joo0'os la0o'os |ooo'os

000's

008'259'5 E oos"zLy looo'aoy [ooo'oo» Jooo"oo» Jooo'oo» Jooo'a01+
000'S€

(00002 ¡0000 í

la00'z  fo00z loo0'z  foowz  fooo'z

scJseposB Á sooyeibodo ||
PI0UIN U9ISEIO/dx3 Sp SeuO/SeIado ep SONIAOs (e
BULSO Sp OJÍROXa SEpeUELeIp SE90JE|

[0002 foo0'z [0002 — fooo'z — fono

SIQepxOU) 03808 ap u9pelopad ap soqn.|

[o00'e fooo'E [000€ — [oo0'e fono

“D'W'S NY3d YIdOO MOV VS INIA

(Sopas) sozod ap uOreJoped ap SopIny e1ed souopeIedoJd|

OLOZ 3YSMZIDIO Y OZHVIA ODOISAB 13 VEVA OOYVINICON NQIDVYO14X3 NA SINOISYZANI 30 VAVIDONOYO 130 NIANSIY

LoN OX3NV
